Daniels, J.,
(concurring.) The objections taken to the evidence obtained from the physicians, and the motion to strike out their answers, were devoid of legal foundation. What they testified to concerning the claimant’s services and employment in no way entrenched upon section 834 of the Code of Civil Procedure. ■ It was not information at all entering into their professional conduct as the physicians of the intestate, but related to a wholly distinct and separate subject. Neither was either of the physicians a party to her proceeding, nor was this claimant a party to the proceeding of either physician. Joining them in the reference agreed upon and ordered did not deprive eitlibr proceeding of its individuality; and the oath administered was entirely regular. The evidence, too, was sufficient to sustain the conclusion of the referee. It was for him to decide upon the weight of the evidence given. There are other objections, but they seem to be clearly frivolous, and the order should be affirmed, with costs.
Brady, J., concurs.